On Remand from the Alabama Supreme Couri

COBB, Judge.
On the authority of Ex parte Snavely, 770 So.2d 1055 (Ala.2000), the trial court’s *1057judgment in case nó. CC-97-1384 is reversed and that case is remanded for compliance with the instructions of the Alabama Supreme Court to enter an order in that case vacating Snavely’s conviction of driving with a revoked license in violation of § 32-6-19, Ala.Code 19,75.
REVERSED AS TO CASE NO. CC-97-1384 AND REMANDED WITH INSTRUCTIONS.
LONG, P.J., and McMILLAN, BASCHAB, and FRY, JJ., concur.